DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The reference character “202” refers to “the priming system” on page 14, line 14 and “priming conduit” on page 14, line 21.
Appropriate correction is required.
Claim Objections
Claims 11 and 15-20 are objected to because of the following informalities:  
Regarding claim 11, lines 4 and 8, the limitation “fluid” appears to be amended to refer to “the fluid” in order to refer to “a fluid” recited in claim 11, line 2.

Regarding claims 15-20, the claims should be referring to “the infusion assembly” instead of “The priming system” which is a component of the infusion assembly because claims 15-20 depend on claim 11 and claim 11 refers to “the infusion assembly”. Therefore, possible amendment could include “The infusion assembly” instead of “the priming system”.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 11, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 6,550,493 B2) in view of Vaillancourt (US 5,356,379 A).
Regarding claim 1, Williamson discloses a priming system 10 (figure 21), comprising: 
a priming conduit (conduit being construed as hollow portion inside element 10) having 
a priming portion (entire portion of element 10 excluding portion marked by element “PP” in figure 23 below) in fluid communication with a first fluid source (bag/container connected to element 14 as shown in figure 21), the priming portion (entire portion of element 10 excluding portion marked by element “PP” in figure 23 below) having an inlet (inlet of element 24) for ingress of a first fluid from the first fluid source (column 4, lines 25-28) and an outlet (outlet of element 176) for egress of the first fluid, and 
a pressure portion (see “PP” in figure 23 below) connected to a second fluid source (vacuum device being construed as a “second fluid source”, column 10, lines 66-67, column 4, lines 49-51) such that the pressure portion (see “PP” in figure 23 below) is in fluid communication with the second fluid source; 
a valve 160 disposed within the priming conduit, the valve 160 having an open position (position shown in figure 23) and a closed position (position shown in figure 22); and 

wherein the valve 160 is disposed between the inlet (inlet of element 24) and the outlet (outlet of element 176) of the priming portion such that the open position of the valve is configured to allow the first fluid (column 10, line 66-column 11, line 4) to flow from the inlet to the outlet and the closed position of the valve is configured to prevent the first fluid from flowing from the inlet to the outlet.
Williamson is silent regarding a pressure portion including a connector for connecting to a second fluid source. However, examiner construes that there has to be some form of connector in order to connect second fluid source with the pressure portion.
Additionally Vaillancourt teaches a design of a disposable ambulatory infusion pump comprising a connector 15 (figure 1) for the purpose of using a well-known alternative connection means for connecting a pump 11 to a tube (column 6, lines 21-24).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection between the pressure portion and the second fluid source of Williamson to incorporate a connector as taught by Vaillancourt for the purpose of using a well-known alternative connection means for connecting a pump 11 to a tube (column 6, lines 21-24).

    PNG
    media_image1.png
    344
    474
    media_image1.png
    Greyscale


Regarding claim 2, Williamson discloses the priming conduit further comprises a stop (see “S” in figure 23 above), and wherein the biasing member 172 is in contact with the stop (see “S” in figure 23 above) such that the biasing member 172 works against the stop (column 11, lines 4-8) to control the position of the valve 160.

Regarding claim 4, Williamson is silent regarding wherein the connector is a luer connector.
However, Vaillancourt teaches wherein the connector 15 is a luer connector (column 6, lines 21-24, element 15 has to be male luer connector in order to connect to a female luer connector) for the purpose of using a well-known alternative connection means for connecting a pump 11 to a tube (column 6, lines 21-24).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection between the pressure portion and the second fluid source of Williamson to incorporate a 

Regarding claim 5, Williamson is silent regarding wherein the first fluid source is an infusion pump.
However, Vaillancourt teaches wherein the first fluid source is an infusion pump 11 for the purpose of delivering a continuously unrestricted pressurized fluid flow (column 4, lines 54-65).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the first fluid source of Williamson to incorporate an infusion pump as taught by Vaillancourt for the purpose of delivering a continuously unrestricted pressurized fluid flow (column 4, lines 54-65).

Regarding claim 7, Williamson discloses wherein the second fluid source is a vacuum source (vacuum device being construed as a “second fluid source”, column 10, lines 66-67, column 4, lines 49-51) creating a negative pressure within the pressure portion (see “PP” in figure 23 above).

Regarding claim 11, Williamson discloses an infusion assembly (figure 21), comprising: 
a fluid source (bag/container connected to element 14); 
a flow path (path connecting the bag/container to element 14) in fluid communication with the fluid source for providing a continuous and substantially constant flow rate of fluid from the fluid source; 

a priming system 10 (figure 21) in fluid communication with the bolus flow path, the priming system 10 (figure 21), comprising: 
a priming conduit (conduit being construed as hollow portion inside element 10) having 
a priming portion (entire portion of element 10 excluding portion marked by element “PP” in figure 23 above) in fluid communication with a first fluid source (bag/container connected to element 14 as shown in figure 21), the priming portion (entire portion of element 10 excluding portion marked by element “PP” in figure 23 above) having an inlet (inlet of element 24) for ingress of a first fluid from the first fluid source (column 4, lines 25-28) and an outlet (outlet of element 176) for egress of the first fluid, and 
a pressure portion (see “PP” in figure 23 above) connected to a second fluid source (vacuum device being construed as a “second fluid source”, column 10, lines 66-67, column 4, lines 49-51) such that the pressure portion (see “PP” in figure 23 above) is in fluid communication with the second fluid source; 
a valve 160 disposed within the priming conduit, the valve 160 having an open position (position shown in figure 23) and a closed position (position shown in figure 22); and 
a biasing member 172 disposed within the priming conduit, the biasing member 172 in operable communication with the valve 160 to urge the valve into the closed position such that the valve defaults to the closed position (column 11, lines 4-8), 
wherein the valve 160 is disposed between the inlet (inlet of element 24) and the outlet (outlet of element 176) of the priming portion such that the open position of the valve is configured to allow the first fluid (column 10, line 66-column 11, line 4) to flow 
Williamson is silent regarding an elastomeric pump configured to provide a fluid under pressure; a bolus delivery device positioned within the bolus flow path; and the priming system configured to receive fluid from the pump to prime the bolus delivery device, a pressure portion including a connector for connecting to a second fluid source. However, examiner construes that there has to be some form of connector in order to connect second fluid source with the pressure portion.
Additionally Vaillancourt teaches a design of a disposable ambulatory infusion pump comprising a connector 15 (figure 1) an elastomeric pump 11 configured to provide a fluid under pressure (column 4, lines 54-65), a bolus delivery device (column 6, lines 1-4, “line” is construed as a bolus delivery device) positioned within the bolus flow path (path formed by elements 14 and 15); and the priming system 39 (figure 3) configured to receive fluid from the pump 11 to prime the bolus delivery device (column 6, lines 1-4, “line”) for the purpose of delivering a continuously unrestricted pressurized fluid flow (column 4, lines 54-65), priming the fluid flow path to remove air (column 9, lines 18-25) and using a well-known alternative connection means for connecting a pump 11 to a tube (column 6, lines 21-24).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection between the pressure portion and the second fluid source of Williamson, replace the fluid source of Williamson and modify the infusion assembly of Williamson to incorporate an elastomeric pump configured to provide a fluid under pressure; a bolus delivery device positioned within the bolus flow path; and the priming system configured to receive fluid from the pump to prime the bolus delivery device and a connector as taught by Vaillancourt for the purpose of delivering a continuously unrestricted pressurized fluid 

Regarding claim 14, Williamson discloses the priming conduit further comprises a stop (see “S” in figure 23 above), and wherein the biasing member 172 is in contact with the stop (see “S” in figure 23 above) such that the biasing member 172 works against the stop (column 11, lines 4-8) to control the position of the valve 160.

Regarding claim 15, Williamson is silent regarding wherein the connector is a luer connector.
However, Vaillancourt teaches wherein the connector 15 is a luer connector (column 6, lines 21-24, element 15 has to be male luer connector in order to connect to a female luer connector) for the purpose of using a well-known alternative connection means for connecting a pump 11 to a tube (column 6, lines 21-24).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection between the pressure portion and the second fluid source of Williamson to incorporate a connector is a luer connector as taught by Vaillancourt for the purpose of using a well-known alternative connection means for connecting a pump 11 to a tube (column 6, lines 21-24).

Regarding claim 17, Williamson discloses wherein the second fluid source is a vacuum source (vacuum device being construed as a “second fluid source”, column 10, lines 66-67, column 4, lines 49-51) creating a negative pressure within the pressure portion (see “PP” in figure 23 above).

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 6,550,493 B2) in view of Vaillancourt (US 5,356,379 A) and further in view of Dunn et al. (US 2015/0083133 A1).
Regarding claim 8, Williamson/Vaillancourt (hereinafter referred as “modified Williamson”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Williamson is silent regarding further comprising a seal disposed between the valve and the pressure portion of the priming conduit to prevent the second fluid from flowing into the priming portion.
However, Dunn teaches a design of an airflow valve comprising a seal 60-70 (figure 2) disposed around the valve 24 for the purpose of using an alternative well-known means to prevent leakage/passage of the fluid (paragraph 0051).
Therefore, it would have been prima facie obvious to modify the valve of modified Williamson to incorporate a seal around the valve as taught by Dunn for the purpose of using an alternative well-known means to prevent leakage/passage of the fluid (paragraph 0051).
Examiner further construes that one of ordinary skill when modifying the modified Williamson in view of Dunn will result in adding at least one seal around the valve of Williamson thereby having a seal disposed between the valve and the pressure portion of the priming conduit to prevent the second fluid from flowing into the priming portion.

Regarding claim 9, modified Williamson discloses the claimed invention substantially as claimed, as set forth above in claim 1. Williamson further discloses the valve 160 is a piston 160 but is silent regarding the seal is an O-ring extending about the piston and in contact with an inner surface of the pressure portion of the priming conduit.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the valve of modified Williamson to incorporate the seal is an O-ring extending about the piston and in contact with an inner surface as taught by Dunn for the purpose of using an alternative well-known means to prevent leakage/passage of the fluid (paragraph 0051).
Examiner further construes that due to the location of the valve in the modified Williamson, the valve of modified Williamson modified in view of Dunn will result in having the seal is an O-ring extending about the piston and in contact with an inner surface of the pressure portion of the priming conduit.

Regarding claim 10, modified Williamson discloses the claimed invention substantially as claimed, as set forth above in claim 1. Williamson further discloses the valve 160 is a piston 160 having a surface area (surface area of element 160) but is silent regarding wherein the piston has a varying diameter to minimize the surface area in contact with the priming conduit.
Dunn teaches wherein the piston 24 has a varying diameter (diameter of element 24 is smaller at the location where seals 63, 67, 68, 70 are present compared to surrounding area of element 24 in order to have the seals located within the grooves of element 24) for the purpose of accommodating seal to use a well-known means to prevent leakage/passage of the fluid (paragraph 0051).


Regarding claim 18, modified Williamson discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Williamson is silent regarding further comprising a seal disposed between the valve and the pressure portion of the priming conduit to prevent the second fluid from flowing into the priming portion.
However, Dunn teaches a design of an airflow valve comprising a seal 60-70 (figure 2) disposed around the valve 24 for the purpose of using an alternative well-known means to prevent leakage/passage of the fluid (paragraph 0051).
Therefore, it would have been prima facie obvious to modify the valve of modified Williamson to incorporate a seal around the valve as taught by Dunn for the purpose of using an alternative well-known means to prevent leakage/passage of the fluid (paragraph 0051).
Examiner further construes that one of ordinary skill when modifying the modified Williamson in view of Dunn will result in adding at least one seal around the valve of Williamson thereby having a seal disposed between the valve and the pressure portion of the priming conduit to prevent the second fluid from flowing into the priming portion.

Regarding claim 19, modified Williamson discloses the claimed invention substantially as claimed, as set forth above in claim 11. Williamson further discloses the 
However, Dunn teaches the seal is an O-ring (elements 60-70 are O-ring because they are shaped as “O” and are extending on circumference of element 24) extending about the piston 24 and in contact with an inner surface (surface of element 21) for the purpose of using an alternative well-known means to prevent leakage/passage of the fluid (paragraph 0051).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the valve of modified Williamson to incorporate the seal is an O-ring extending about the piston and in contact with an inner surface as taught by Dunn for the purpose of using an alternative well-known means to prevent leakage/passage of the fluid (paragraph 0051).
Examiner further construes that due to the location of the valve in the modified Williamson, the valve of modified Williamson modified in view of Dunn will result in having the seal is an O-ring extending about the piston and in contact with an inner surface of the pressure portion of the priming conduit.

Regarding claim 20, modified Williamson discloses the claimed invention substantially as claimed, as set forth above in claim 11. Williamson further discloses the valve 160 is a piston 160 having a surface area (surface area of element 160) but is silent regarding wherein the piston has a varying diameter to minimize the surface area in contact with the priming conduit.
Dunn teaches wherein the piston 24 has a varying diameter (diameter of element 24 is smaller at the location where seals 63, 67, 68, 70 are present compared to surrounding area of element 24 in order to have the seals located within the grooves of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the piston of modified Williamson to incorporate the piston has a varying diameter to minimize the surface area in contact with the priming conduit as taught by Dunn for the purpose of accommodating seal to use a well-known means to prevent leakage/passage of the fluid (paragraph 0051).

Claims 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 6,550,493 B2) in view of Vaillancourt (US 5,356,379 A) and further in view of Yribarren et al. (US 2007/0293821 A1).
Regarding claim 6, modified Williamson discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Williamson is silent regarding wherein the second fluid source is a syringe supplying a positive pressure to the pressure portion.
However, Yribarren teaches a design of an infusion system (figure 3) comprising wherein the second fluid source 310 is a syringe (paragraph 0045, lines 4-10, paragraph 0007, lines 1-4, element 310 could be any pressure generating system and “syringe” could be one of these pressure generating system) supplying a positive pressure to the pressure portion (portion comprising element 315) for the purpose of using a well-known alternative approach regulating the movement of the valve 315 (paragraph 0045).
One of ordinary skill in the art when modifying the modified Williamson in view of Yribarren will use pressure generating system of Yribarren instead of the vacuum source and would switch the position of the spring 172 of Williamson to be placed on opposite side of element 160 of Williamson so that the spring 172 of Williamson will push element 
Therefore, it would have been prima facie obvious to replace the second fluid source of modified Williamson to incorporate a syringe supplying a positive pressure to the pressure portion as taught by Yribarren for the purpose of using a well-known alternative approach regulating the movement of the valve 315 (paragraph 0045).

Regarding claim 13, modified Williamson discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Williamson is silent regarding wherein the second fluid source provides a second fluid to the pressure portion to move the valve from the closed position to the open position.
However, Yribarren teaches wherein the second fluid source 310 is a syringe (paragraph 0045, lines 4-10, paragraph 0007, lines 1-4, element 310 could be any pressure generating system and “syringe” could be one of these pressure generating system) supplying a positive pressure to the pressure portion (portion comprising element 315) for the purpose of using a well-known alternative approach regulating the movement of the valve 315 (paragraph 0045).
One of ordinary skill in the art when modifying the modified Williamson in view of Yribarren will use pressure generating system of Yribarren instead of the vacuum source and would switch the position of the spring 172 of Williamson to be placed on opposite side of element 160 of Williamson so that the spring 172 of Williamson will push element 160 of Williamson downward and the channels 166 of Williamson will be accordingly modified so that upon application of the positive pressure, the channels 166 of Williamson allows fluid flow. Thus, modified Williamson modified in view of Yribarren will 
Therefore, it would have been prima facie obvious to replace the second fluid source of modified Williamson to incorporate a syringe supplying a positive pressure to the pressure portion as taught by Yribarren for the purpose of using a well-known alternative approach regulating the movement of the valve 315 (paragraph 0045).

Regarding claim 16, modified Williamson discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Williamson is silent regarding wherein the second fluid source is a syringe supplying a positive pressure to the pressure portion.
However, Yribarren teaches a design of an infusion system (figure 3) comprising wherein the second fluid source 310 is a syringe (paragraph 0045, lines 4-10, paragraph 0007, lines 1-4, element 310 could be any pressure generating system and “syringe” could be one of these pressure generating system) supplying a positive pressure to the pressure portion (portion comprising element 315) for the purpose of using a well-known alternative approach regulating the movement of the valve 315 (paragraph 0045).
One of ordinary skill in the art when modifying the modified Williamson in view of Yribarren will use pressure generating system of Yribarren instead of the vacuum source and would switch the position of the spring 172 of Williamson to be placed on opposite side of element 160 of Williamson so that the spring 172 of Williamson will push element 160 of Williamson downward and the channels 166 of Williamson will be accordingly modified so that upon application of the positive pressure, the channels 166 of Williamson allows fluid flow.
Therefore, it would have been prima facie obvious to replace the second fluid source of modified Williamson to incorporate a syringe supplying a positive pressure to .

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Williamson et al. (US 6,550,493 B2) in view of Vaillancourt (US 5,356,379 A) is silent regarding wherein the pressure portion of the priming conduit further comprises a plug in combination with other claimed limitation of claim 3.

The closest prior art of record Williamson et al. (US 6,550,493 B2) in view of Vaillancourt (US 5,356,379 A) is silent regarding wherein a flow restrictor is positioned with the bolus flow path, and wherein the priming conduit bypasses the flow restrictor such that the inlet of the priming portion is in fluid communication with the bolus flow path upstream of the flow restrictor and the outlet of the priming portion is in fluid communication with the bolus flow path downstream of the flow restrictor in combination with other claimed limitations of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783